       Case 1:19-cv-05039-ERK-PK Document 39 Filed 06/17/21 Page 1 of 2 PageID #: 314




                                              3 Dakota Drive, Suite 300
                                            Lake Success, New York 11042
                                              Telephone: (516) 328-2300
                                                 Fax: (516) 328-6638
                                                www.abramslaw.com

Amy B. Marion, Esq.
Partner
amarion@abramslaw.com



                                                               June 17, 2021


        Via ECF
        Magistrate Peggy Kuo
        United States District Court Magistrate
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                               Re:     Jamell O’Neal, et al. v. Unites States of America, et al.
                                       19-CV-05039 (MKB)(SMG)

        Your Honor:

                 We represent plaintiffs in the above referenced action and write this letter to request a
        premotion conference and in the interim to request a stay of the June 18, 2021 deadline to submit
        the joint discovery plan. I apologize for this request not being submitted 48 hours in advance of
        the deadline, I had been engaged in a trial and then was immediately engaged in daily depositions
        until late yesterday. However, my partner did confer with the government who does not oppose a
        request for an extension of the deadline to submit the joint discovery plan and who indicated that
        a conference may be helpful in that regard.

                The request for a premotion conference is based upon plaintiffs’ request to file a motion to
        stay this action sine die pending resolution of the related class action, Scott, et al. v. United States
        of America, et al., 19-cv-1075, of which these plaintiffs are class members.

                It is anticipated that such a conference may alleviate the need for motion practice.




                                                           1
Case 1:19-cv-05039-ERK-PK Document 39 Filed 06/17/21 Page 2 of 2 PageID #: 315




                                          Respectfully,



                                          Amy Marion

cc:   Via ECF
      Shana C. Priore




                                      2
